 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   CHARLES LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     Lorenzo Gaitan
 7
 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                    Case No. 1:13-cr-00389-AWI-BAM

12                    Plaintiff,                   DEFENDANT’S MOTION TO EXONERATE
                                                   BOND; ORDER
13    vs.

14    LORENZO GAITAN,

15                    Defendant.

16
17          Defendant Lorenzo Gaitan hereby moves the court under Fed. R. Crim. P. 46(g) for

18   exoneration of the cash bond and full reconveyance of the $1,000 cash posted by his sister,

19   Lionor Rodriguez, per DKT #8, Receipt # CAE100023961.

20          On October 16, 2013, the Court ordered Defendant released on conditions including a

21   $1,000 cash bond, which was posted that same date. Mr. Gaitan subsequently plead guilty and

22   was sentenced on May 18, 2015, with a self-surrender date to the Bureau of Prisons of August

23   31, 2015. Exh A. Per the BOP website, Mr. Gaitan completed his sentence and was released on

24   March 20, 2019. Since no conditions of the bond remain to be satisfied, Mr. Gaitan is now

25   requesting that the $1,000 cash bond be exonerated and reconveyed to Lionor Rodriguez

26   pursuant to Rule 46(g) of the Federal Rules of Criminal Procedure.

27   ///

28   ///
 1
 2                                                Respectfully submitted,

 3
                                                  HEATHER E. WILLIAMS
 4                                                Federal Defender
 5   Date: April 8, 2019                          /s/ Charles Lee
                                                  CHARLES LEE
 6                                                Assistant Federal Defender
                                                  Attorney for Lorenzo Gaitan
 7
 8
 9
10                                               ORDER
11            The Court finds that Lorenzo Gaitan has complied with the conditions of his bond and

12   that no conditions remain to be satisfied. IT IS HEREBY ORDERED that the Clerk of the Court
13   exonerate the $1,000 cash bond in the above-captioned case and reconvey the cash to Lionor
14   Rodriguez, who originally posted the cash bond. IT IS SO ORDERED.

15
16   IT IS SO ORDERED.
17   Dated:     April 8, 2019
18                                                     UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28

                                                    -2-
